       Case 3:07-cv-00854-MWB Document 681 Filed 10/17/18 Page 1 of 2




                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                Nos. 17-3190, 17-3201
                                  _____________

                                  MEGAN YOUNG

                                           v.

                               BRUCE H. SMITH, JR.


                                         MEGAN YOUNG;
                                        *CYNTHIA L. POLLICK, ESQ.,
                                                   Appellants
                       *(Pursuant to Rule 12(a), Fed. R. App. P.)
                                  _______________

                    On Appeal from the United States District Court
                       for the Middle District of Pennsylvania
                                (D.C. No. 3-07-cv-00854)
                     District Judge: Honorable Matthew W. Brann
                                   _______________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  on May 21, 2018

             Before: McKEE, SHWARTZ, and COWEN, Circuit Judges.

                                  _______________

                                    JUDGMENT
                                  _______________

       This cause came to be considered on the record from the United States District
Court for the Middle District of Pennsylvania and was submitted on May 21, 2018. On
consideration whereof,
              Case 3:07-cv-00854-MWB Document 681 Filed 10/17/18 Page 2 of 2




            It is now hereby ORDERED and ADJUDGED by this Court that the Order of the
     District Court, entered on September 6, 2017, is hereby AFFIRMED. Costs taxed against
     Appellants. All of the above in accordance with the opinion of the Court.

                                                     ATTEST:


                                                     s/ Patricia S. Dodszuweit
                                                     Clerk
     DATED: September 25, 2018




 Certified as a true copy and issued in lieu
 of a formal mandate on     10/17/18


Teste:
Clerk, U.S. Court of Appeals for the Third Circuit
